Title: To Thomas Jefferson from Thomas Leiper, 21 March 1825
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir
Philada
March 21st 1825
I duly received your kind and I may add your affectionate letter of the 6th of December—Some time after the receipt of your letter I was in quest of my son William to inform what a kind reception he would met from you but before I found him he was a very considerable distance to Monticello on his way home—Julia by her Month’s Residence at Richmond perfectly recovered her Health and to make it better she went to the Rappahannock to her Cousin Elizabeth Moore now the Wife of Mr William Taylor and their it appears she has agreed to become the Wife of Henry Taylor the son of Colonel John Taylor of Caroline now as you mention as the people of that county are obliged to retreat into yours at certain periods as I have no doubt  she will have an oppertunity of presenting my compliments to you—As for my Visit you must dispence with it it is too late of the day for me to take such a Journey—You informed me you had  given up Politics and I had some months adopted the same opinion and the late  Maneuvres at Washington has perfectly established me in my Opinian—You are still looked up to here as the Pivot of Democracy but I am very sorry Mr Madison is so much neglected abstracted from his opinions against Canals and Turnpike roads he certainly had some good points about him—The Declaration of War was was much in his favor but his opinion against Canals and Turnpikes Roads was the cause of the loss of his Standing in Pennsylvania—Our Assembly had John Sergeant in their Gift to send to the Senate of the United States but they give the preference to Mr Marks by no means so well  qualified but they give the Nick name of Federalist to Mr Sergeant and that was sufficient to keep him out of the Senate—But to  my certain knowledge their was never one of the name but what were Whigs—We are All going astray for  altho’ our Assembled set of at the beginning of the Session full of Canals and Turnpike road they are now Maneuvring that I am afraid  Nothing will be done to the purpose in this I hope I shall be disappointed—They have some what against you for importing that even if our  men what you could have got as well informed men at home What I have most against them they in general they bring same them Kingly opinions but perhaps your Battalion are of a sufficient Strength My writing for these Seven weeks have extended no further than my name which may in some  measure account for my not hearing from me sooner—I am with as much as I know HowYour most Obedient ServantThomas LeiperPS I shall send by this Mail some thing for you but if you do not like you may transfer to your Grand Son—